DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fox (US 2002/0045924).
Regarding claim 1, Fox discloses a method for manipulating a body temperature set-point in a human or a warm-blooded animal (fig.2 and 5, see also [0096]-), the method comprising the steps of: applying a heat exchange medium, at a predetermined temperature selectively (the instant application administer temperature regulated fluid medium by selective sphenoid sinuses to sphenoid sinuses of a subject for a predetermined duration [108] to manipulate a temperature of a pituitary gland [0026]; and detecting a change in a body temperature of the subject in response to the application of the heat exchange medium [0097].  
Examiner note: the limitation “manipulate a temperature of a pituitary gland” recites the result or effect of the method. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). In this case, Fox clearly discloses that it is well-known that the main brain center for regulation of body temperature is in the hypothalamus, a brain structure situated in humans just above the pituitary gland [0026]. Manipulating the sphenoid sinuses may manipulating the temperature of a pituitary gland. 
Regarding claim 2, Fox discloses the method according to claim 1, wherein the heat exchange medium is applied through a nasal passage (fig.2, see also [0097]).  
Regarding claim 3, Fox discloses the method according to claim 2, wherein the predetermined temperature is lower than a temperature of the sphenoid sinuses resulting in a decrease in the temperature of the pituitary gland [0081].  
Regarding claim 4, Fox discloses the method according to claim 2, wherein the predetermined temperature is higher than a temperature of the sphenoid sinuses resulting in an increase in the temperature of the pituitary gland [0067].  
Regarding claim 15, Fox discloses the method according to claim 1, wherein the heat exchange medium is a gas ([0071]-[0072]), wherein the method further comprises the steps of: inserting a catheter into a first nasal passageway of the subject such that a tip of the catheter is spatially positioned in close proximity to the sphenoid sinuses (fig.2), the tip of the catheter has an aperture (fig.2, see also [0071], [0101]); and delivering, through the catheter, the gas at the predetermined temperature and at a predetermined flow rate, such that the gas is directed to the sphenoid sinuses for heat exchange [0072].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2002/0045924) .
Regarding claim 5-7, Fox discloses that the duration of such an extended period of time will vary depending upon the type and stage of cancer to be treated, the condition of the patient, type of cancer treatment used in conjunction with modulation of body temperature, and other criteria ([0076] - [0077]) and the durations of such extended periods of time may be up to 3 days; or up to 7 days; or up to 15 days; or up to one month; or more than one month depending upon the criteria discussed and the response of the animal to the course of treatment [0108]. However, Fox does not discloses wherein the predetermined duration is about a minute, wherein the decrease in the temperature of the pituitary gland results in lowering of the body temperature in a fever; wherein the predetermined duration is aboutPage 2of18Appl. No. 17/552,248 Reply to Office Action of March 03, 202212-24 hours, wherein the decrease in the temperature of the pituitary gland results in lowering of the body temperature in a fever that lasts longer than 4 days; and wherein the predetermined duration is about 12-24 hours, wherein the decrease in the temperature of the pituitary gland results in lowering of the body temperature from a normal body temperature level inducing a therapeutic hypothermia. Fox clearly acknowledges the duration can vary based on criteria and the type of the treatment needed. It would have been obvious to one having ordinary skill in the art at the time the application effectively filed to have the desired duration for specific treatment including predetermined duration of 1 minute or 12-24 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2002/0045924) in view of Kreck et al. (US 2016/0151201)
Regarding claim 16, Fox does not disclose wherein the method further comprises the steps of: inserting a tubing in a second nasal passageway of the subject; and sucking the gas from the tubing. 
Kreck teaches a device and method that are configured to cool the brain of a subject (abstract). Kreck teaches a method step that includes inserting a tubing in the second passageway of the subject to remove fluid from the subject [0123]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Fox with a method step of inserting a tubing in a second nasal passageway of the subject; and sucking the gas from the tubing as taught by Kreck for the purpose being able to remove fluid from the subject when needed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794